Lawrence, Judge:
The basic facts of this case are set forth in the opinion below (Reap. Dec. 5908) from which we quote:
*377The merchandise covered by the shipment in question is wool knit gloves, quality 7107, exported from Japan on May 2, 1936, and entered at the port of New York on May 26, 1936. It was entered at the invoice price, representing, as claimed by plaintiff, expoft value as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402) of 6.10 yen per dozen ($1.76 U. S. currency). The appraiser found an export value of 5.90 yen ($1.70 U. S. currency) per dozen, thus rendering applicable the provisions of the Presidential proclamation (T. D. 48183) issued under authority of section 336 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1336) and declaring that duty on wool knit gloves from Japan, valued at not more than $1.75 per dozen, shall be based on American selling price as defined in section 402 (g) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (g)). Accordingly, the present merchandise was appraised on the basis of American selling price at $5.50 per dozen.
For reasons which will presently be stated, the trial court did not proceed to determine the value of the merchandise, but upon motion of the Government held that the appeal for reappraisement was invalid under the authority of section 501 of the Tariff Act of 1930 (19 U. S. C. § 1501). This conclusion was based upon the finding that the importer had failed to comply with the requirements of sections 481, 482, 484, and 485 of the Tariff Act of 1930 (U. S. C. §§ 1481, 1482, 1484, and. 1485). Judgment was accordingly entered which recites in part:
It is Heeeby Ordered, Adjudged, and Decreed that the appeal be, and the same is hereby, dismissed.
This proceeding is an application for a review of that judgment.
Sections 481, 482, 484, and 485, supra, are very long, and embrace a large number of provisions which, it is alleged by the Government, must be complied with by the importer at the peril of his appeal being declared invalid by virtue of that part of section 501, supra, which reads:
No such appeal filed by the consignee or his agent shall be deemed valid, unless he has complied with all of the provisions of this Act relating to the entry and appraisement of such merchandise.
It should be noted that sections 481 and 482, supra, definitely relate to the invoice and its contents, whereas the provision in section 501, supra, by virtue of which it was held that the appeal for reappraisement was invalid, confines its application to compliance “with all the provisions of this Act relating to the entry and appraisement of such merchandise.” (Italics supplied.]
In Agruba Trading Co. v. United States, 14 Cust. Ct. 338, Reap. Dec. 6104, decided February 26, 1945, this court held that the provisions of section 481,. supra, were not within the orbit of the provisions of section 501, just quoted above. We there said in part:
Furthermore, we are clearly of the opinion that the provision above quoted from section 501 does not contemplate compliance by the consignee or his agent with the terms of section 481 as a condition precedent to the validity of an appeal for reappraisement. That provision expressly confines its application to compliance “with all the provisions of this Act relating to the entry afid appraisement *378of such merchandise.” [Emphasis added.] Upon examination of other provisions of said act of 1930, it will be observed that section 481, supra, is entitled “Invoice — Contents”; section 482 — “Certified Invoice,” while section 484 bears the title “Entry of Merchandise” and section 485 relates to the “Declaration,” and sets forth the requirements imposed upon every consignee in making entry under thé provisions of section 484. Other sections of the act may also be noted which refer expressly to “entry.” See sections 487, 490, and 498.
Section 500 refers to “Duties of Appraising Officers”; section 501 to “Notice of Appraisement — Reappraisement”; and section 502 to “Regulations for Appraisement and Classification.”
With these facts in mind we conclude that the language of section 501 reading “unless he has complied with all the provisions of this Act relating to the entry and appraisement of such merchandise” does not relate to invoicing (sections 481 and 482, supra). ,
This view was expressed by the late Judge Brown in a concurring opinion in United States v. Alatary Mica Co., Reap. Circ. 1824 (1930), from which we quote:
Section 501 is a remedial statute which provides a necessary legal remedy and is not to be construed in a way which in many cases would destroy such necessary legal remedy. It does not mention invoicing, and invoicing and entering are two separate things.
To bring invoicing in by construction would violate the fundamental -rule of statutory construction, that in applying remedial statues, as Sutherland on Statutory Construction says (Sec. 430 Ed. of 1891):
Liberal construction is given to suppress the mischief and advance the remedy. For this purpose * * * it is a settled rule that everything may b"e done in virtue of the statute in advancement of the remedy that can be done consistently with any construction.
The reasons for excluding the terms of section 481 from the operation of section 501, would apply with equal force to exclude the provisions of section 482 from its operation, and we so hold.
With respect to compliance with sections 484 and 485, supra, relating to the entry of merchandise, we are of the opinion that there was substantial compliance with both of those sections, within the contemplation of the provision in section 501, supra, under the doctrine announced by us in Dwyer & Wedemann v. United States, 27. Treas. Dec. 261, T. D. 34809. That case was decided more than 30 years ago when the Tariff Act of 1913 was in force. It has been followed in principle in all cases where applicable under every succeeding tariff act.
The Government there urged that the invoice did not contain—
* * * a true and full statement of the time when, the place where, the person from whom the same (the merchandise involved) was purchased or agreed to be purchased, * * *.
as required by paragraph D of said act of 1913, a predecessor of section 481, supra.
In that case we pointed out that paragraph F of section 3, of said act of 1913, corresponding with sections 484 and 485 of the Tariff Act of 1930, provided:
That whenever merchandise imported into the United States is entered by invoice, a declaration upon a form to be prescribed by the Secretary of the Treasury, according to the nature of the case, shall be filed with the collector of the port at the time of entry * * *.
*379Paragraph M of said section 3 granted to every importer the right of appeal to reappraisement whenever he deemed an appraisement too high, provided; “he shall have complied with the requirements of law with respect to the entry and appraisement of merchandise.”
We quote from the opinion in that case:
In this case the importer filed an invoice, as required by paragraph F, and made his entry thereon, -which the collector accepted. Subsequently the appraiser, to whom the papers were forwarded, appraised the merchandise, making the advance here complained of.
The court then significantly observed—
If the collector did not consider the invoice to be in conformity with paragraphs C and D of said section 3, tariff act of 1913, we think that he should have refused entry thereon and required the importers to give bond to produce a corrected invoice; but having failed so to do, and the invoice having been accepted as sufficient for purposes of entry and appraisement, we do not think the importer is thereafter to be denied his statutory right of appeal to reappraisement on the ground that he has failed to comply “with the requirements of law with respect, to the entry and appraisement of merchandise.”
It may be noted that paragraphs C and D referred to in the preceding paragraph were similar in substance to sections 481 and 482 of the Tariff Act of 1930.
The opinion also points out that—
It is impossible for us to conceive under what construction of the law it can be claimed that, after an importer has entered his goods and the same have been dull/ appraised by the appraiser, there is no course left open to the importer to take an appeal from said appraisement. If this doctrine should be declared sound, then the appraiser might, with the same propriety that he advanced the merchandise in this case 5 per cent in value, arbitrarily advance the value of any merchandise to the point of seizure, without any recourse or right of appeal being available to importers. [Italics supplied.]
Paragraph D contains no provision penalizing a failure on the part of importers to comply literally with its terms. It certainly does not provide that an importer who fails to show on his invoice the details required should be denied the right of appeal from an appraisement of his merchandise.
The court then added:
Failure to fully set forth on the invoice and entry the data required by law does not necessarily call for a dismissal of these proceedings, especially in view of the fact that both the collector and appraiser have duly and officially passed upon the merchandise coverecfclhereby. [Italics supplied.]
In the case before us the entrant duly filed the consular invoice and entry papers with the collector of customs, and, so far as this record shows, both the collector and the appraiser performed their respective official duties thereon without difficulty or embarrassment. If the invoice and entry papers were not in proper form, it would seem that both of those officers had statutory authority to require the production of further Information under section 509 of the Tariff Act of 1930.
Section 484, supra, provides, so far as here pertinent, in substance, *380that the consignee of imported merchandise shall file an entry with the collector of customs within a limited period of .time; shall produce a certified invoice and bill of lading; and shall set forth such facts as the Secretary of the Treasury may prescribe. This section it will be noted makes provision for filing a bond for the production of a certified invoice in those instances where a certified invoice is not produced at the time of entry.
We find that section 484 was complied with, in the absence of any evidence to the contrary.
The Government in its brief emphasizes the fact that section 485, supra, requires among other things, a “declaration under oath," stating—
(2) That the prices set forth in the invoice are true, in the case of merchandise purchased or agreed to be purchased, * * *.
(3) That all other statements in the invoice or other documents filed with the entry, or in the entry itself, are true and correct; * * *. [Italics quoted.]
If failure of the entrant to comply literally with the terms of .sub-paragraph (3), supra, is sufficient ground for dismissing an appeal for reappraisement it would seem that virtually all appeals for re-appraisement would be subject to dismissal. As stated by our appellate court in United States v. V. W. Davis, Sinai Kosher Sausage Factory, 20 C. C. P. A. (Customs) 305, T. D. 46087:
If an incorrect statement of value in an entry bars an importer from an appeal to reappraisement as ihe Government seems to contend, then in every case where the appraiser advances the entered value the Customs Court would have no jurisdiction to entertain the appeal unless it found the entered value to be the proper appraised value. In other words, under the Government’s theory an importer could secure no relief if the court found upon reappraisement that the appraised value was less than that fixed by the local appraiser but more than the entered value, and in such case the court would be compelled to dismiss the appeal to reappraisement for want of jurisdiction upon the ground that the importer had not complied with the law requiring the entry to state the value of the merchandise imported.
However, the court pertinently added:
We do not think that jurisdiction of the court upon reappraisement is dependent upon a correct statement of the value of the merchandise imported, either in the invoice or the entry; * * *. [Last two emphases added.]
It seems clear therefore that a strict interpretation of the provision in section 501, supra, is not permissible, otherwise it would lead to a result which the Congress could not have intended. It will be noted that section 501, supra, in terms provides that the consignee or his agent shall comply with all provisions of this act, not only as to the entry, but also as to the appraisement of his merchandise. If applied narrowly, the terms of this provision would seem to impose upon the consignee a task impossible of accomplishment. It is not clear *381just how the consignee could comply with “all provisions of this Act” as to the “appraisement” of his merchandise.
Section 501, supra, is a remedial statute, and a strict construction is not favored. Note Klein, Messner Co. v. United States, 13 Ct. Cust. Appls. 273, T. D. 41212, and authorities cited.
The Government contends that the importer practiced deception in invoicing and entering the merchandise covered by this appeal, and that consequently there was failure to comply with section 485. It would seem that if there were good and sufficient reasons to believe that the invoice and entry were falsified with the intention of depriving the United States of lawful duties, sections 591 and 592 impose punishment and penalties designed to meet such a situation. In view of the conclusion we have reached we are not here concerned with that phase of the case. Its treatment, if necessary, is reserved for another forum having appropriate jurisdiction of the subject.
As observed by the late Judge McClelland, speaking for the First Division, Appellate Term, in United States v. Alpha Silk Throwing Co., Inc., 68 Treas. Dec. 1278, Reap. Dec. 3663, where, as in the instant case a motion was made by the Government to dismiss an appeal for reappraisement, for the alleged failure of the consignee or his agent to comply with the provisions of section 501, supra:
If underlying the objections here made there exists belief that the alleged irregularities were deliberate and made with fraudulent intent, counsel for the Government knows that this is not the court in which to try such an issue. We are only concerned with finding the dutiable value of the involved merchandise following appeal from what appears to have been an appraisement made regularly and within the contemplation of the statute.
It was therefore held in that case that the single judge had jurisdiction to try the appeal for reappraisement and to determine the value of the merchandise involved on the merits of the case, and his action in denying the motion of the Government to dismiss the appeal was affirmed.
In passing, reference may be made to cases illustrating circumstances under which an appeal for reappraisement may properly be dismissed pursuant to section 501, supra, or its antecedent provisions. In Levi Sondheimer & Co. v. United States, 32 Treas. Dec. 316, T. D, 37077, decided March 21, 1917, it appears that the appeal then before the court related to a so-called “Informal Entry of Packed Package Inclosures Not Exceeding $100 In Value,” which it was contended by the Government did not constitute “a lawful entry” within the meaning of paragraph M of section 3 of the Tariff Act of 1913. In the course of its opinion, the court there pointed out:
As long ago as 1867 the courts held that no reappraisement on appeal can take place unless there is a previous entry followed by an appraisement (28 Oases of *382Wine, 24 Fed. Cas. 415), and that decision has been since followed by the Board of General Appraisers. Lloyd Bros.’ case, G. A. 6468 (T. D. 27680); Wyman’s case, G. A. 6536 (T. D. 27887); Downing’s case, G. A. 6732 (T. D. 28814).
In Oriental Trading Art & Looms Co. (Inc.) v. United States, 59 Treas. Dec. 650, T. D. 44725, decided March. 16, 1931, it appears that the value of certain Chinese embroideries was stated in an informal paper by an employee of the post office department, and duty was paid thereon by the importer. An appeal from such valuation was dismissed by the court upon the ground that the importer had not complied with the provisions of section 501 of the Tariff Act of 1922, in making formal entry of the merchandise.
Note also: Krower, Tynberg Co. (Inc.) v. United States, 34 Treas. Dec. 136, T. D. 37533; Reap. Circ. 33244; Arthur J. Fritz & Co. (C. S. Anderson) v. United States, 1 Cust. Ct. 569, Reap. Dec. 4364; Captain A. D. Hansen v. United States, 1 Cust. Ct. 752, Reap. Dec. 4459, affirmed in 2 Cust. Ct. 976, Reap. Dec. 4584.
Following the reasoning of the Dwyer & Wedemann case, supra, which was approved, adopted, and applied by this court in the Agruba case, supra, as well as in United States v. Alpha Silk Throwing Co., Inc., supra; Reap. Circ. 33762, and in other cases decided by this court, we are constrained to hold, that the court below erred in dismissing the appeal for reappraisement upon a finding that sections 481, 482, 484, and 485 had been violated. We find and hold that the provision in section 501, supra, was complied with.
However, while we are of the opinion that the appeal should not be dismissed for the alleged failure to comply with section 501, supra, we are nevertheless satisfied that it should be dismissed for other reasons, (cf. United States v. Alatary Mica Co., 19 C. C. P. A. (Customs) 30, T. D. 44871).
It is elementary that appeals are taken from the judgment, and not from the opinion, of the lower court. Roessler & Hasslacher Chemical Co. v. United States, 13 Ct. Cust. Appls. 451, T. D. 41347; United States v. International Forwarding Co., 13 Ct. Cust. Appls. 579, T. D. 41436; United States v. Penn. Commercial Corporation of America, 15 Ct. Cust. Appls. 206, T. D. 42237; Roberts v. United States, 17 C. C. P. A. (Customs) 215, T. D. 43653; United States v. Tausig & Pilcer, Chas. Redden, 18 C. C. P. A. (Customs) 421, T. D. 44681; and Winter Bros. v. United States, 19 C. C. P. A. (Customs) 113, T. D. 45245.
In the Winter Bros. case, supra, the rule was clearly stated by the appellate court in the following language:
It is well-settled law that if the court below came to a correct conclusion and rendered a correct judgment, its judgment will not be reversed because of the method of reasoning which may have induced such judgment. It is the judgment of the court which is appealed from, and not its decision or opinion. [Italics supplied.]
*383The case of United States v. Penn. Commercial Corporation of America, supra, established that the foregoing rule applied to reappraisement proceedings before this court. In that case, the decision of the Customs Court indicated that the reappraisement appeal should be dismissed, whereas the judgment rendered pursuant thereto passed upon the merits of the case. The appellate court held that, the judgment must prevail, and reviewed the proceedings on that principle.
While we are satisfied for reasons set forth above that there was substantial compliance by the consignee or his agent, with the provisions of the act of 1930 -“relating to the entry and appraisement” of the merchandise involved in this proceeding, and that it was error to dismiss the appeal for the reasons assigned by the court below, we are of the opinion that the judgment appealed from should be affirmed by reason of the failure of the importer to make a prima facie case.
From an examination of the record herein, it appears that appellant first introduced the testimony of the examiner of the merchandise in the appraiser’s office, to establish that all elements essential to a proper appraisement were here present, and that the only dispute between the Government and the importer at that time, was in respect to the actual amount of export value, the appraiser finding it to be yen 5.90, and the importer contending it should be yen 6.10 per dozen.
Appellant next called as a witness Melvin Adler, treasurer of the importing company, who testified concerning the negotiations conducted by him in procuring the merchandise in Japan. His testimony may be summarized as follows: He had been'buying gloves in Japan for a number of years for Florea & Co., appellant herein. He arranged for the purchase of an all-wool jacquard glove identified as No. 7107 here in controversy. In doing so, he investigated the market by consulting other “exporters” showing them a sample glove and getting from them quotations “as to what they could manufacture the same glove for”; that he “found out it was anywhere from 6.40 to 7 yen,” and that he eventually completed the transaction with the Merchandise Trading Co.
Q. You bought from the Merchandise Trading Co? — A. That is correct.
Q. At what price?- — A. 6 yen, 10.
On cross-examination the attention of the witness was drawn to the statement on the consular invoice indicating that the contract date for these gloves is given as March 19, 1936, and the witness admitted that it was during March of that year that he placed the order for the gloves. He also admitted that in March and April of 1936 he had a contract with the Merchandise Trading Co. in Japan, and through that company he was buying merchandise on a *384commission basis. His further testimony on cross-examination reads as follows:
X Q. These two exporters, when they quoted you prices, did they quote' you the manufacturers’ price, the two that gave you quotations?- — -A. I assume they quoted the list price, whether it was the manufacturers’ price, I clo not know.
% $ * if; # * %
X Q. What commission did they ask for? — A. 5 per cent.
X Q. Over and above the price they quoted you? — A. That is correct. In other words the commission was in addition.
X Q. Commission was for their fed for obtaining the merchandise for you?— A. Their commission was for their inspection or whatever else they may consider it.
'X Q. The commission was the amount that went to the exporter, is that correct? — A. That is correct.
It will be observed that, while Adler first testified that he bought the gloves from the Merchandise Trading Co., he subsequently testified that he bought “through” that company. The consular invoice discloses that the Hirano Jacket Co. were the sellers, and that the Merchandise Trading Co., by Melvin Poons, were the shippers.
There is no proof whatsoever that any of the “exporters” referred to by Adler actually manufactured any similar gloves or made any actual' sales thereof, or quoted any specific price therefor other than “anywhere from 6.40 to 7 yen.”
Adler explained that by the term “exporter” he had reference to people in Japan “who purchased merchandise for clients who came from abroad, and sold it to them at what they considered the best possible price.”
We are clearly of the opinion that the testimony on behalf of importer-appellant fell far short of establishing any statutory value for the merchandise. There is no evidence of sales or offers for sale of such or similar gloves to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, etc., as required by the sta'tute. Certainly, there is no evidence of such sale or offer for sale within the stated range of from 6.40 to 7 yen per dozen alleged by Adler to have been quoted to him by the two “exporters” whom he consulted. Clearly, there is no evidence of an export value, as defined in section 402 (d), supra, other than that found by the appraiser, and we so find.
Upon reviewing the evidence, we hold that the importer failed to make a prima facie case, and that the motion of the' Government to dismiss the appeal on that ground should have been granted.
For the reasons set forth in this opinion, we affirm the judgment of the court below dismissing the appeal for reappraisement, which results in leaving the appraised value in full force and effect. Judgment will be entered accordingly..